DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product” that is not necessarily limited to a non-transitory medium or product; i.e. the computer program product could be embodied by a programming code that is run on a remote processor after being sent through any number of signals such as Bluetooth, Wi-Fi, or some other transitory means. Although Applicant’s as-filed specification ¶ 30 notes that the computer-readable storage medium of claim 16 is limited to non-transitory embodiments, there is no similar recitation that limits the computer program product of claim 15 to solely non-transitory embodiments and accordingly is subject to the 35 U.S.C. 101 rejection herein as claiming subject matter that does not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood US PG-PUB 2003/0172734 A1 (hereafter Greenwood), prior art of record as indicated on the IDS filed 2 December 2020 in view of Holland US PG-PUB 2007/0280712 A1 (hereafter Holland).
As to claim 1: Greenwood discloses a method for detecting a property of a liquid medium (¶ 24 regarding the disclosure that the system 20 depicted in fig. 1 is for analyzing a property of fluid 25 that can be a gas, liquid, slurry, and the like) comprising:
generating an ultrasonic pulse (¶ 25 regarding the operation of pulser 22 that is electrically coupled to the transducer 30 that causes the transducer to emit acoustic energy);
receiving a first echo and a second echo of the ultrasonic pulse (¶ 26 - an echo series is received and includes at least a first echo and a second echo of the ultrasonic pulse such as depicted in fig. 7) transmitted through the liquid medium (¶ 36 notes explicitly that the ultrasound pulse is sent through the fluid 25);
generating a first amplitude signal for the first echo and a second amplitude signal for the second echo (¶ 26 regarding the amplitude signal for the first echo, such as that labeled “1” in fig. 7, and the second amplitude signal “2” labeled in fig. 7); and
determining a property signal representing the property of the liquid medium (¶ 34 - the physical property of the fluid is determined by taking measurements such as those further described in ¶ 36).


Holland teaches calculating an amplitude signal ratio between a first amplitude signal and a second amplitude signal (¶ 36 - the ratio of the amplitudes between ultrasonic signals R1 and R2 [considered in combination equivalent to the echoes “1” and “2” of Greenwood] is calculated as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the amplitude signal ratio between the first amplitude signal and second amplitude signal is calculated, such as suggested in Holland ¶ 36, because such an amplitude ratio is useful in determining further properties of the fluid in which the measurements are made, such temperature and solid particle concentration within the fluid, by using calibration factors such as noted in Holland ¶ 36 and 37.

As to claim 2: Greenwood as modified by Holland teaches the method of claim 1, wherein the property is representative of a plurality of disturbances in the liquid medium (the property determined in ¶ 34 and 36 of Greenwood is representative of a plurality of disturbances in the liquid medium, such as the plurality of solid particles 85 as suggested in Holland ¶ 36, because each contributes to altering the amplitude ratio calculated as also noted in Holland ¶ 36).

As to claim 3: Greenwood as modified by Holland teaches the method of claim 1, further comprising determining a time of flight for the first echo (¶ 36 of Greenwood - a time of flight 

As to claim 4: Greenwood as modified by Holland teaches the method of claim 3, wherein the time of flight is used to calculate a measured speed of sound and provide a measured speed of sound signal representing the measured speed of sound (¶ 36 of Greenwood - the speed of sound signal is that signal between the transducers and the computer 80 [such as disclosed in ¶ 25] which is used in the division of the known distance from the determined transit time and is a signal representing the measured speed of sound).

As to claim 5: Greenwood as modified by Holland teaches the method of claim 4, further comprising determining a compensation factor based on the amplitude signal ratio and a predetermined calibration ratio (Holland ¶ 36 - the estimated parameter value, such as the estimated temperature of the liquid, is determined and is considered to be a compensation factor that is based on the amplitude signal ratio and a predetermined calibration ratio in order to fit to the polynomial curve as disclosed, especially considered in combination with the calibration ratio described as RCcalib in ¶ 30 and 31 of Greenwood).

As to claim 6: Greenwood as modified by Holland teaches the method of claim 5, further comprising determining a calculated speed of sound in the liquid medium at least based on the measured speed of sound and the compensation factor and providing a calculated speed of sound signal representing the calculated speed of sound (the calculated speed of sound in the 

As to claim 7: Greenwood as modified by Holland teaches the method of claim 6, wherein the calculated speed of sound depends on an empirically found variable (Greenwood ¶ 36 - the determined transit time that provides the calculated speed of sound as a function of the measured speed of sound is considered to be an empirically found variable).

As to claim 9: Greenwood as modified by Holland teaches the method of claim 5, wherein the predetermined calibration ratio (RCcalib of Greenwood as disclosed in ¶ 30 and 31) depends on the liquid medium (the predetermined calibration ratio depends upon the properties of the fluid because all of the calibration ratio, acoustic impedance of the fluid, and density of the fluid, are related as indicated in Greenwood ¶ 30 through 34).

As to claim 11: Greenwood as modified by Holland teaches the method of claim 6, further comprising determining a type and/or a composition of the liquid medium through which the ultrasonic pulse is transmitted based on the calculated speed of sound signal (Greenwood ¶ 36 - the type of liquid medium through which the ultrasonic pulse is transmitted 

As to claim 13: Greenwood discloses an apparatus for detecting a property of a liquid medium (¶ 24 regarding the disclosure that the system 20 depicted in fig. 1 is for analyzing a property of fluid 25 that can be a gas, liquid, slurry, and the like), comprising:
a pulse generator (22; ¶ 25) configured to generate an ultrasonic pulse (¶ 25 regarding the operation of the pulse generator 22 in relation to the transducer 30);
a receiver (60) configured to receive a first echo and a second echo of the ultrasonic pulse transmitted through the liquid medium (¶ 27 regarding the received echo signal received at receiver 60); and
a calculator unit (80) configured to find and calculate a first amplitude signal for the first echo and a second amplitude signal for the second echo (¶ 27 and 28 regarding the calculated first and second amplitude signals from the plurality of echoes as disclosed).

Greenwood does not explicitly calculate an amplitude signal ratio between the first amplitude signal and the second amplitude signal to determine a property signal representing the property of the liquid medium.

Holland teaches calculating an amplitude signal ratio between a first amplitude signal and a second amplitude signal (¶ 36 - the ratio of the amplitudes between ultrasonic signals R1 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the amplitude signal ratio between the first amplitude signal and second amplitude signal is calculated, such as suggested in Holland ¶ 36, because such an amplitude ratio is useful in determining further properties of the fluid in which the measurements are made, such temperature and solid particle concentration within the fluid, by using calibration factors such as noted in Holland ¶ 36 and 37.

As to claim 14: Greenwood discloses a urea sensor system for determining a property of a urea solution (¶ 24 regarding the disclosure that the system 20 depicted in fig. 1 is for analyzing a property of fluid 25 that can be a gas, liquid, slurry, and the like and therefore is capable of determining properties of a urea solution - furthermore, because there are no further structural or functional limitations in the body of the claim that require other features, the recitation that the sensor system is “for” urea is considered to be an intended use in accordance with MPEP 2111.02, Sec. II), comprising:
an apparatus including a pulse generator (22; ¶ 25) configured to generate an ultrasonic pulse (¶ 25 regarding the operation of the pulse generator 22 in relation to the transducer 30);
a receiver (60) configured to receive a first echo and a second echo of the ultrasonic pulse transmitted through the liquid medium (¶ 27 regarding the received echo signal received at receiver 60); and


Greenwood does not explicitly calculate an amplitude signal ratio between the first amplitude signal and the second amplitude signal to determine a property signal representing the property of the liquid medium.

Holland teaches calculating an amplitude signal ratio between a first amplitude signal and a second amplitude signal (¶ 36 - the ratio of the amplitudes between ultrasonic signals R1 and R2 [considered in combination equivalent to the echoes received by receiver 60 of Greenwood] is calculated as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the amplitude signal ratio between the first amplitude signal and second amplitude signal is calculated, such as suggested in Holland ¶ 36, because such an amplitude ratio is useful in determining further properties of the fluid in which the measurements are made, such temperature and solid particle concentration within the fluid, by using calibration factors such as noted in Holland ¶ 36 and 37.

As to claim 15: Greenwood discloses a computer program product (¶ 27 regarding the computer 80 that is wired with dedicated memory devices and configured to execute logic 
a plurality of instructions that, when executed by a computer (¶ 27), perform the steps of:
generating an ultrasonic pulse (¶ 25 regarding the operation of the pulse generator 22 in relation to the transducer 30);
receiving a first echo and a second echo of the ultrasonic pulse transmitted through the liquid medium (¶ 27 regarding the received echo signal received at receiver 60 and the disclosure that the echoes are sent through the liquid medium); and
generating a first amplitude signal for the first echo and a second amplitude signal for the second echo (¶ 26 regarding the amplitude signal for the first echo, such as that labeled “1” in fig. 7, and the second amplitude signal “2” labeled in fig. 7); and
determining a property signal representing the property of the liquid medium (¶ 34 - the physical property of the fluid is determined by taking measurements such as those further described in ¶ 36).

Greenwood does not explicitly calculating an amplitude signal ratio between the first amplitude signal and the second amplitude signal to determine a property signal representing the property of the liquid medium.

Holland teaches calculating an amplitude signal ratio between a first amplitude signal and a second amplitude signal (¶ 36 - the ratio of the amplitudes between ultrasonic signals R1 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the amplitude signal ratio between the first amplitude signal and second amplitude signal is calculated, such as suggested in Holland ¶ 36, because such an amplitude ratio is useful in determining further properties of the fluid in which the measurements are made, such temperature and solid particle concentration within the fluid, by using calibration factors such as noted in Holland ¶ 36 and 37.

As to claim 16: Greenwood discloses a computer program product (¶ 27 regarding the dedicated memory devices utilized in conjunction with computer 80 - said memory devices are considered to be non-transitory computer-readable storage media because they execute logical steps as disclosed to perform the described invention therein and such memory devices are not transitory in nature), comprising:
a plurality of instructions that, when executed by a computer (¶ 27), perform the steps of:
generating an ultrasonic pulse (¶ 25 regarding the operation of the pulse generator 22 in relation to the transducer 30);
receiving a first echo and a second echo of the ultrasonic pulse transmitted through the liquid medium (¶ 27 regarding the received echo signal received at receiver 60 and the disclosure that the echoes are sent through the liquid medium); and

determining a property signal representing the property of the liquid medium (¶ 34 - the physical property of the fluid is determined by taking measurements such as those further described in ¶ 36).

Greenwood does not explicitly calculating an amplitude signal ratio between the first amplitude signal and the second amplitude signal to determine a property signal representing the property of the liquid medium.

Holland teaches calculating an amplitude signal ratio between a first amplitude signal and a second amplitude signal (¶ 36 - the ratio of the amplitudes between ultrasonic signals R1 and R2 [considered in combination equivalent to the echoes received by receiver 60 of Greenwood] is calculated as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the amplitude signal ratio between the first amplitude signal and second amplitude signal is calculated, such as suggested in Holland ¶ 36, because such an amplitude ratio is useful in determining further properties of the fluid in which the measurements are made, such temperature and solid particle concentration within the fluid, by using calibration factors such as noted in Holland ¶ 36 and 37.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood US PG-PUB 2003/0172734 A1 (hereafter Greenwood), prior art of record as indicated on the IDS filed 2 December 2020 in view of Holland US PG-PUB 2007/0280712 A1 (hereafter Holland) as applied to claim 1 above, and further in view of Dugas et al. US PG-PUB 2020/0386095 A1 (hereafter Dugas).
As to claim 8: Greenwood as modified by Holland teaches all of the limitations of the claimed invention as described above regarding claim 1, including an amplitude signal ratio (¶ 36 of Holland), but does not explicitly teach:
further comprising comparing the amplitude signal ratio with a predetermined amplitude ratio threshold, the method is re-initiated and/or an alert signal is provided if the amplitude signal ratio exceeds the predetermined amplitude ratio threshold.
Dugas teaches comparing an amplitude signal ratio with a predetermined amplitude ratio threshold, the method is re-initiated and/or an alert signal is provided if the amplitude signal ratio exceeds the predetermined amplitude ratio threshold (¶ 21 when an amplitude signal ratio differs from a predetermined amplitude ratio threshold, an alert signal is provided if the amplitude signal ratio differs, and therefore, is below or above a predetermined amplitude ratio, such that an alert signal may be utilized in a manner such as that further disclosed in ¶ 23 by e.g. attempting to bring the measured ratio into agreement with the expected ratio).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Greenwood as modified by Holland in the manner suggested above by Dugas because such a comparison can be utilized to determine .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood US PG-PUB 2003/0172734 A1 (hereafter Greenwood), prior art of record as indicated on the IDS filed 2 December 2020 in view of Holland US PG-PUB 2007/0280712 A1 (hereafter Holland) as applied to claim 1 above, and further in view of Bailey US PG-PUB 2009/0178474 A1 (hereafter Bailey).
As to claim 12: Greenwood as modified by Holland teaches all of the limitations of the claimed invention as described above regarding claim 11, including a calculated speed of sound signal (the calculated speed of sound in the liquid medium as disclosed in Greenwood ¶ 36 is determined based on the measured speed of sound found from operating in a pulse-echo mode as disclosed and the compensation factor of Holland as described in ¶ 36 because the compensated signal is that which is utilized in determining the fluid properties; the output signal representing this calculated speed of sound that is further utilized in Greenwood ¶ 38 is considered to be a signal representing the calculated speed of sound), but does not explicitly teach:
wherein the calculated speed of sound signal is compared with a predetermined and/or stored list of speed of sound signals for determining the type of the liquid medium.
Bailey teaches a calculated speed of sound signal being compared with a stored list of speed of sound signals for determining the type of the liquid medium (¶ 65 and 67 - the speed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Greenwood as modified by Holland in the manner suggested by Bailey above because a database or look up table of known compositions may then be utilized in order to determine liquid composition by comparing known values to measured values for speed of sound, such as suggested in Bailey ¶ 65 and 67.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 10: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of selecting a liquid medium out of a list of liquid media and (emphasis added) the predetermined calibration ratio depending on the selected liquid medium, when considered in combination with the other limitations as recited in the claim and parent claims 5, 4, 3, and 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856